DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered.
 

Response to Amendment / Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 11-13, 15-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pettis (U.S. Patent Application Publication No. 2012/0287472 A1) in view of: Lininger (U.S. Patent Application Publication No. 2013/0036401 A1) (both references cited in Applicant’s 10 Dec 2019 IDS) and further in view of Grimaud (U.S. Patent Application Publication No. 2007/0196030 A1). 

	Regarding claim 1: 
	Pettis teaches: a computer implemented method (para. 13 and Fig. 4, computer implemented method) comprising acts of.
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: receiving, at a first server, from a first user a presentation interface and a computer representation of a three-dimensional object comprising at least one script and a set of parameter values; 
	providing, by the first server, to a second user interacting with the display of a client computer in a distributed computer system, the presentation interface including a display interface configured to display an image relating to the computer representation of the three-dimensional object and a control interface configured to accept inputs capable of modifying the at least one script associated with the three-dimensional object, and
	wherein the computer representation of the three-dimensional object comprising the at least one script and the set of parameter values is not provided to the second user; 
	receiving at the first server, from the second user interacting with the presentation interface, a request for the image based on modifying the at least one script relating to the computer representation of the three-dimensional object, 
	wherein the request includes an object identifier and at least one or more user inputs from the group comprising: parameter values, attributes, uniform resource identifiers, cache busting markers, material identifiers, and three-dimensional ray values, 
	wherein the object identifier and the at least one or more user inputs are applied to the at least one script relating to the computer representation of the three-dimensional object; 
	requesting, from a second server in the distributed computer system, the image relating to the computer representation of the three-dimensional object, 
	wherein the image is generated based on the modified at least one script relating to the computer representation of the three-dimensional object; 
	receiving the image from the second server; and 
	displaying, by the first server, the image within the presentation interface, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Pettis, at Fig. 3 and related description, teaches a networked distributed computer system with multiple servers and participating devices. At least one server 308 can provide interfaces to a user, corresponding to the claimed “first server”. See also Fig. 5 and related description, which teaches a user interface (a presentation interface including a display interface). 	Pettis also teaches an interface (presentation interface) that can include multiple display areas (display interface), including an interface tool to permit a user to fabricate a model (see para. 95 and Fig. 5, and para. 56, which further teaches interfaces where users can create and modify models). This corresponds to receiving, from a first user, a presentation interface and providing, by the first server, to a second user interacting with the display of a client computer in a distributed computer system, the presentation interface including a display interface. 
	Re: a computer representation of a three-dimensional object comprising at least one script and a set of parameter values and a display interface configured to display an image relating to the computer representation of the three-dimensional object and a control interface configured to accept inputs capable of modifying the at least one script associated with the three-dimensional object, Lininger teaches an interface that can display a computer representation of a three-dimensional object comprising at least one script and a set of parameter values…and display interface configured to display an image relating to the computer representation and a control interface configured to accept inputs capable of modifying at least one script associated with the three-dimensional object, , (e.g. Figs. 1, 2A and 3 with related description, here is an image relating to a 3D object (Fig. 2A: 100), where a user can modify scripts (Fig. 2A: 204, 206 and claim 5, and paras. 7-9, 17 ad 23-33, which teaches the relationship between script and the modifications to the object and formula. This teaches the claimed modifying at least one script associated with the 3D object).  For at least one script and a set of parameter values, see para. 19 and Fig. 2A, which teaches parameters and features described in script, such as a box L, W and H described in relation to side thickness). See also claim 5 and paras. 7-9, 17 and 23-33.  Alternatively, this is also taught/suggested by Pettis and its modification and fabrication teachings as mapped above.  
	The redrawn or rescaled model of Lininger corresponds to wherein the computer representation of the three-dimensional object comprising the at least one script and set of parameter values is not provided to the second user.  See also discussion below re: Grimaud reference. .  
	More specifically, Grimaud teaches that it is known to degrade 3D information of models or objects, when objects are shared with other users, i.e. a second user. See Grimaud, e.g. claim 51, and paras. 12-20, 72-82 in combination with 103.  Modifying the applied references, such that the networked system as taught by Pettis, is applied such that different users (client devices) have access to different versions of images and/or capabilities (as per Lininger and/or Grimaud, i.e. in this case, the second user is not provided with the script and parameter values to degrade information, per Grimaud, from those who should not have access to said information), but the first user may or may not, is all of taught, suggested and obvious and predictable to one of ordinary skill in the art. 
	Re: receiving at the first server, from the second user interacting with the presentation interface, a request for the image based on modifying the at least one script relating to the computer representation of the three-dimensional object, wherein the request includes an object identifier and at least one or more user inputs from the group comprising: parameter values, attributes, uniform resource identifiers, cache busting markers, material identifiers, and three-dimensional ray values, wherein the object identifier and the at least one or more user inputs are applied to the at least one script relating to the computer representation of the three-dimensional object (see Lininger, Fig. 3 and Table 2, which teaches the above request, and applying the object identifier and at least one or more user inputs (i.e. parameter values, attributes, etc.) to the computer representation of the 3D object.  See also claim 5 and paras. 7-9, 17 and 23-33.  Modifying the applied references, such that this functionality is performed by or with the first server, per Pettis, is all of taught, suggested and obvious and predictable over the prior art).     
	Re: requesting, from a second server in a distributed computer system, the image relating to the computer representation of the three-dimensional object, wherein the image is generated based on the computer representation of the three-dimensional object; receiving the image from the second server; and displaying, by the first server, the image within the presentation interface, recall that Pettis teaches a distributed computer system with multiple servers (Pettis, Fig. 3 and related description). Modifying the applied references, such to include a second server, per Pettis, to generate an image based on the teachings of Lininger and Pettis, to be based on the computer representation of the 3D object, per Lininger, is all of taught, suggested and obvious and predictable over the prior art.  Pettis also teaches displaying, i.e. by the first server (see mapping above) the image within the interface (see Pettis, Fig. 5). 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 2:
	Pettis and/or Lininger teach: the method of claim 1, wherein the computer representation of the three-dimensional object further comprises an electronic file, the electronic file being different from the image (Pettis, para. 49, a database of 3D models that can be retrieved, such as finding one similar to an image provided by a user – i.e. “the image” as claimed) (Lininger, paras. 17-31 and Fig. 3, 3D object can be created as separate file different from image per function calls and user parameters).
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of same, to have obtained the above. The motivation would be to provide users with ability to modify images to their specifications. 
	

	Regarding claim 4:
	 It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 2, wherein the image comprises a static three-dimensional file, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Pettis teaches that in constructing or developing a 3D model for printing, it is possible to begin with a 3D image provided by a user. This corresponds to an image comprising a static 3-D file, which the examiner is interpreting as a 3D image with no video component or otherwise moving objects. Modifying the applied references, to have included a 3D file as an image relating to a representation of a 3D object, is all of taught, suggested, and obvious and predictable over the prior art.  
embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1 further comprising acts of: receiving, at the first server, from the second user interacting with the control interface, instructions to modify the at least one script associated with the computer representation of the three-dimensional object; 
	requesting, from the second server, responsive to the instructions, an updated image relating to the computer representation of the three-dimensional object, wherein the updated image reflects the modified computer representation of the three-dimensional object responsive to the modified at least one script; 
	receiving, from the second server, the updated image; and 
	displaying, by the first server, the updated image within the presentation interface, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Pettis teaches features relating to the first and second server, as mapped above in claim 1.  Pettis also teaches that users can modify models (see paras. 56, 95 and Fig. 5).  Lininger teaches an interface whereby a user can interact and provide instructions to modify parameters or scripts associated with the computer representation of the 3D object (see mapping to claim 1, and Figs. 1-3). Modifying the applied references, to have provided the above per Lininger and taught/suggested by Pettis, in communication with a first and second server, per Pettis, is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1 further comprising acts of: receiving, at the first server, from the second user interacting with the control interface, instructions to modify the at least one script associated with the computer representation of the three-dimensional object; 
	identifying on the first server, an updated image relating to the computer representation of the three-dimensional object, wherein the updated image reflects the modified computer representation of the three-dimensional object responsive to the modified at least one script; and 
	displaying, by the first server, the updated image within the presentation interface, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Pettis teaches features relating to the first and second server, as mapped above in claim 1.  Pettis also teaches that users can modify models (see paras. 56, 95 and Fig. 5), and that its interface includes a search tool for searching databases (see claim 9 and 
Paras. 49-52). This corresponds to identifying on the first server, an updated image relating to the computer representation of the three-dimensional object, wherein the updated image reflects the modified computer representation of the three-dimensional object responsive to the modified at least one script, i.e. a search is done.  Lininger teaches an interface whereby a user can interact and provide instructions to modify one or more parameters and/or scripts associated with the computer representation of the 3D object (see mapping to claim 1, and Figs. 1-3).  Modifying the applied references, to have provided the above per Lininger and taught/suggested by Pettis, in communication with a first server, per Pettis, is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1 further comprising acts of: receiving, from the second user, a request to render the computer representation of the three-dimensional object in a specific material; 
	requesting, from the second server, the image representing the rendering of the three-dimensional object in the specific material; 
	receiving, from the second server, the image relating to the three-dimensional object rendered in the specific material; and 
	displaying the image to the second user within the presentation interface, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Pettis teaches features relating to the first and second server, as mapped above in claim 1.  Pettis also teaches that users can modify models (see paras. 56, 95 and Fig. 5).  Re: rendering in a specific material, consider the following: Pettis, which teaches that users can modify models (see mapping to claim 1), and can also have preference such as material options (see para. 47) and Lininger, which teaches that users can modify images or models and specify different design parameters (Figs. 1-3). Modifying the applied references, such to include material selection as a rendering parameter, per both references, for display in the interface, per also both references, is all of taught, suggested and obvious and predictable over the prior art.  This could be done by image rendering, per Lininger, or a search, as per Pettis (see mapping to claim 6). Either reasonable claim interpretation is taught by the prior art. 
	The prior art included each element recited in claim 7, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 11:
	Pettis further teaches: the method of claim 7, further comprising acts of: selecting one or more printers for the three-dimensional object; presenting the one or more printers to the second user (para. 46, print servers can provide list of available printers and present to user); 
	receiving an input from the second user selecting a printer from the one or more printers (para 46, user can select printer); 
	generating a file containing an electronic representation of the three-dimensional object; and sending the file to the printer (para. 45-48, job file sent to printer. See also Fig. 4). 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of same, to have obtained the above. The motivation would be to provide users with ability to print files and have control over their print jobs.  
	

	Regarding claim 12: see also claim 1. 
	Pettis teaches: a distributed computer system comprising a first server, a second server, and a client component (Fig. 3 and related description) configured to: 
	provide by the first server, to a user interacting with the display of a client computer in the distributed computer system, a presentation interface including a display interface (see e.g. Fig. 3 and related description, which teaches a distributed computer system with multiple servers and participating devices. At least one server 308 can provide interfaces to a user, corresponding to Applicant’s claimed “first server”. See also Fig. 5 and related description, which teaches a user interface (a presentation interface including a display interface). 	
	Regarding the remaining features regarding what the system is configured to perform, this corresponds to the method of claim 1. Thus, the above rationale for rejecting claim 1 equally applies to the functional limitations of the system of claim 12.  Modifying the computer implemented method of claim 1 to be implemented in a system as mapped above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known computer architecture to perform desired functions. 


	Regarding claim 13: see claim 2. 
	Claim 13 recites features, which are substantially similar to those of claim 2. Thus, the rationale for rejecting claim 2 equally applies to claim 13. 
	
	Regarding claim 15: see claim 4. 
	Claim 15 recites features, which are substantially similar to those of claim 4. Thus, the rationale for rejecting claim 4 equally applies to claim 15. 

	Regarding claim 16: see claim 5. 
	Claim 16 recites features, which are substantially similar to those of claim 5. Thus, the rationale for rejecting claim 5 equally applies to claim 16. 

	Regarding claim 17: see claim 6. 
	Claim 17 recites features, which are substantially similar to those of claim 6. Thus, the rationale for rejecting claim 6 equally applies to claim 17. 
	

	Regarding claim 18: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 12, wherein the client component is further configured to: receive, from the second user, a request to render the computer representation of the three-dimensional object in a specific material; 
	request, from the second server, an image representing the rendering of the three-dimensional object in the specific material; 
	compute, by the second server, an appropriate geometry for constructing the three-dimensional object from the material; 
	render, by the second server, the image representing the rendering of the three dimensional object in the specific material; and 
	display the image to the second user within the presentation interface, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Pettis teaches features relating to the first and second server, as mapped above in claim 1.  Pettis also teaches that users can modify models (see paras. 56, 95 and Fig. 5).  Re: rendering in a specific material, consider the following: Pettis, which teaches that users can modify models (see mapping to claim 1), and can also have preference such as material options (see para. 47) and Lininger, which teaches that users can modify images or models and specify different design parameters (Figs. 1-3). Lininger teaches computing geometries of objects for specific design parameters (Figs. 1-3 and related descriptions).  Modifying the applied references, such to include material selection as a rendering parameter, per both references, and to compute, by the second server, per Pettis, appropriate geometry, per Lininger, for display in the interface, per also both references, is all of taught, suggested and obvious and predictable over the prior art.  This could be done by image rendering, per Lininger, or a search, as per Pettis (see mapping to claim 6). Either reasonable claim interpretation is taught by the prior art. 
	The prior art included each element recited in claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 22: see claim 11. 
	Claim 22 recites features, which are substantially similar to those of claim 11. Thus, the rationale for rejecting claim 11 equally applies to claim 22. 



Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pettis in view of: Lininger, with or without Baker (U.S. Patent Application Publication No. 2008/0082549 A1) (cited in 2 April 2020 IDS). 

	Regarding claim 3:
	Pettis teaches that images can be 2D images (see para. 49) in web based system. This corresponds to a teaching of: the method of claim 2, wherein the image comprises a rasterized two-dimensional file.
	Alternatively, consider Baker, claims 1-5, and para. 4, 27-29, and Figs. 2-3 and related descriptions).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Pettis or Baker, to have obtained claim 3.  The motivation would be provide images in a typical web format (i.e. raster format) for online use.  


	Regarding claim 14: see claim 3. 
	Claim 14 recites features, which are substantially similar to those of claim 3. Thus, the rationale for rejecting claim 3 equally applies to claim 14. 


Claims 8-10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pettis in view of: Lininger and Grimaud, and further in view of Basheer (U.S. Patent Application Publication No. 2017/0091476) (cited in 2 April 2020 IDS). 

	Regarding claim 8:
	The applied references to claim 7 do not proactively teach claim 8. 
	In analogous art, Basheer teaches: the method of claim 7, further comprising acts of: receiving, from the second user, a request to download a file containing an electronic representation of the three-dimensional object; 
	generating the file from the at least one script and the set of parameter values, wherein the file is a single computer file that is distinct from the at least one script and the set of parameter values; and presenting the file to the second user within the presentation interface (see e.g. claim 2 and paras. 25, 46-57 and 76-77).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Basheer, to have obtained the above. The motivation would be for a user to be able to have access to their work outside of running an application and/or being connected to a service. 


	Regarding claim 9:
	Basheer further teaches: the method of claim 8, wherein the file includes an electronic file format selected from the group comprising: STL and X3D (para. 45). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Basheer, to have obtained the above. The motivation would be to take advantage of known formats or file types for 3D printable files.  


	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 7 further comprising acts of: calculating a price for printing the three-dimensional object in the specific material; and presenting the price to the second user within the presentation interface, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Pettis teaches a user interface that can have many sections and provide different types of information to a user regarding printing jobs (see e.g. Fig. 5 and related description).  Basheer teaches generating metadata for 3D printing files, whereby the metadata includes price information (price to print) (see e.g. paras. 6-8). Modifying the applied references, to have included calculating a price for printing the 3D object, per Basheer, and presenting the price to the user, i.e. per the interface of Pettis, is all of taught, suggested, and obvious over the prior art. An additional motivation would be to monetize IP rights in 3D printable files (Basheer, para. 52) by displaying prices to users and allowing users to sell and/or restrict access to 3D printable files. 
	The prior art included each element recited in claim 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 19: see claim 8. 
	Claim 19 recites features, which are substantially similar to those of claim 8. Thus, the rationale for rejecting claim 8 equally applies to claim 19. 


	Regarding claim 20: see claim 9. 
	Claim 20 recites features, which are substantially similar to those of claim 9. Thus, the rationale for rejecting claim 9 equally applies to claim 20. 


	
	Regarding claim 21: see claim 10. 
	Claim 21 recites features, which are substantially similar to those of claim 10. Thus, the rationale for rejecting claim 10 equally applies to claim 21. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613